   Case 1:18-cv-00136-SPB-LPL Document 25 Filed 05/31/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LORENZO L. MILLS,                             )
                                              )
                       Petitioner,            )
                                              )
               v.                             )        Case No. 1:18-cv-136-SPB
                                              )
SUPERINTENDENT BARRY R.                       )
SMITH, et al.,                                )
                                              )
                       Respondent.            )


                                     MEMORANDUM ORDER

       Petitioner Lorenzo L. Mills (“Mills” or “Petitioner”), a former inmate at SCI-Houtzdale,

commenced this action on May 15, 2018 seeking habeas corpus relief under 28 U.S.C. §2254.

ECF No. 1. On May 22, 2018, Mills was granted leave to proceed in forma pauperis and his

petition was filed of record. ECF Nos. 3 and 4. On July 1, 2020, the matter was referred to

United States Magistrate Judge Lisa Pupo Lenihan for report and recommendation (“R&R”) in

accordance with the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and the Local Rules for

Magistrate Judges. ECF No. 1.

       On April 26, 2021, Magistrate Judge Lenihen issued an R&R recommending that this

Court deny the instant petition and decline to issue a certificate of appealability. ECF No. [22].

The Magistrate Judge opined that Mills’s §2254 claims were variously non-cognizable, lacking

in substantive merit, or procedurally defaulted.

       Objections to the R&R were due on May 13, 2021. On May 10, 2021, the Court received

a change-of-address notice from Mills and a request that the R&R be sent to his current address.

The Clerk did so the following day, upon the direction of Judge Lenihan. As of the date of this




                                                   1
   Case 1:18-cv-00136-SPB-LPL Document 25 Filed 05/31/21 Page 2 of 2




Order, however, no objections have been received, nor has Mills requested an extension of time

for the purpose of filing objections.

       After de novo review of the petition and documents in the case, together with the Report

and Recommendation, the following order is entered:

       AND NOW, this 28th day of May, 2021, IT IS ORDERED that the within petition for a

writ of habeas corpus, ECF No. [7] shall be, and hereby is, DENIED.

       Further, because jurists of reason would not find it debatable whether Petitioner has failed

state a cognizable basis for relief under 28 U.S.C. § 2254, IT IS HEREBY ORDERED that a

certificate of appealability is DENIED.

       IT IS FURTHER ORDERED that the Report and Recommendation of Magistrate Judge

Lenihan, issued on April 26, 2021, ECF No. [22], is hereby adopted as the opinion of this Court.

       As there are no further matters pending before the Court relative to the instant petition,

the Clerk is directed to mark this case “CLOSED.”




                                                     _____________________________
                                                     SUSAN PARADISE BAXTER
                                                     United States District Judge


cm:    Lorenzo L. Mills
       317 Kiehl Street
       Aliquippa, PA 15001
       (via U.S. Mail, First Class)

       Counsel of Record
       United States Magistrate Judge Lisa Pupo Lenihan
       (via cm/ecf)




                                                 2
